Name: Commission Regulation (EC) No 110/97 of 21 January 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 23 . 1 . 97 EN Official Journal of the European Communities No L 20/15 COMMISSION REGULATION (EC) No 110/97 of 21 January 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 2153/96 (4), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 24 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2 OJ No L 17, 21 . 1 . 1997, p. 1 . (3) OJ No L 253, 11 . 10 . 1993, p . 1 . ( «) OJ No L 289, 12. 11 . 1996, p. 1 . No L 20/ 16 EN Official Journal of the European Communities 23 . 1 . 97 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 39,90 232,23 340,39 548,29 262,89 1 606,79 77,94 29,66 29,05 297,12 75 687,11 12 146,36 87,54 6 499,59 7 754,60 1.30 Onions (other than seed) 0703 10 19 a) b) c) 8,36 48,66 71,32 114,88 55,08 336,66 16,33 6,21 6,09 62,25 15 858,25 2 544,95 18,34 1 361,82 1 624,77 1.40 Garlic 0703 20 00 a) b) c) 127,65 742,96 1 089,01 1 754,10 841,04 5 140,52 249,33 94,89 92,93 950,56 242 141,84 38 859,21 280,06 20 793,80 24 808,91 1.50 Leeks ex 0703 90 00 a) b) c) 99,82 580,98 851,58 1 371,68 657,68 4 019,79 194,97 74,21 72,67 743,32 189 350,55 30 387,20 219,00 16 260,38 19 400,12 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 75,84 441,41 647,01 1 042,16 499,68 3 054,1 1 148,14 56,38 55,21 564,75 143 862,41 23 087,21 166,39 12 354,11 14 739,58 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 312,61 458,21 738,06 353,88 2 162,92 104,91 39,93 39,10 399,96 101 883,57 16 350,40 117,84 8 749,20 10 438,59 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 44,78 260,63 382,03 615,34 295,04 1 803,31 87,47 33,29 32,60 333,46 84 944,08 13 631,93 98,24 7 294,53 8 703,04 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 616,66 903,88 1 455,91 698,07 4 266,65 206,95 78,76 77,14 788,97 200 978,67 32 253,30 232,45 17 258,94 20 591,49 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 72,65 422,84 619,79 998,32 478,67 2 925,64 141,90 54,01 52,89 540,99 137 811,24 22 116,11 1 59,39 1 1 834,47 14 119,60 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 05 0705 1 1 80 a) b) c) 56,79 330,53 484,49 780,38 374,17 2 286,96 110,93 42,22 41,34 422,89 107 726,09 17 288,01 124,59 9 250,92 11 037,19 1.120 Endives ex 0705 29 00 a) b) c) 21,82 127,00 186,15 299,84 143,76 878,70 42,62 16,22 15,89 162,48 41 390,79 6 642,44 47,87 3 554,41 4 240,74 1.130 Carrots ex 0706 10 00 a) b) c) 58,13 338,33 495,92 798,79 383,00 2 340,92 113,54 43,21 42,32 432,87 110 267,96 17 695,93 127,53 9 469,20 1 1 297,62 1.140 Radishes ex 0706 90 90 a) b) c) 144,05 838,41 1 228,92 1 979,46 949,10 5 800,95 281,37 107,09 104,87 1 072,68 273 251,33 43 851,70 316,04 23 465,31 27 996,26 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 351,63 2 046,59 2 999,82 4 831,92 2 316,77 14 160,28 686,82 261,40 256,00 2 618,44 667 013,98 107 043,20 771,46 57 279,47 68 339,64 23 . 1 . 97 IENH Official Journal of the European Communities No L 20/ 17 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans: ll 1.170.1 Beans (Vigna spp., Phaseolus ssp.^ ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 137,30 799,13 1 171,33 1 886,71 904,62 5 529,13 268,18 102,07 99,96 1 022,42 260 447,12 41 796,87 301,23 22 365,76 26 684,39 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 271,00 1 577,30 2 311,95 3 723,95 1 785,52 10 913,28 529,33 201,46 197,30 2 018,02 514 065,32 82 497,82 594,56 44 145,09 52 669,12 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 540,30 791,95 1 275,62 611,62 3 738,30 181,32 69,01 67,58 691,27 176 091,08 28 259,31 203,66 15 121,73 18 041,60 1.190 Globe artichokes 0709 10 30 a) b) c)     1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 446,37 2 598,00 3 808,07 6 133,79 2 940,98 17 975,50 871,88 331,83 324,97 3 323,93 846 728,18 135 883,96 979,31 72 712,33 86 752,46 1.200.2  other ex 0709 20 00 a) b) c) 287,28 1 672,05 2 450,84 3 947,66 1 892,79 1 1 568,88 561,13 213,56 209,15 2 139,25 544 947,18 87 453,78 630,28 46 797,05 55 833,16 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 199,35 1 160,27 1 700,69 2 739,37 1 313,45 8 027,90 389,38 148,20 145,13 1 484,48 378 151,00 60 686,13 437,36 32 473,52 38 743,87 1.220 Ribbed celery (Apium graveolens L ·, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 69,84 406,49 595,82 959,71 460,15 2 812,48 136,42 51,92 50,85 520,07 132 480,89 21 260,69 153,22 1 1 376,73 13 573,47 1.230 Chantarelles 0709 51 30 a) b) c) 1 213,16 7 060,94 10 349,70 16 670,64 7 993,09 48 854,44 2 369,62 901,86 883,22 9 033,89 2 301 267,47 369 310,17 2 661,60 197 620,12 235 778,86 1.240 Sweet peppers 0709 60 10 a) b) c) 164,47 957,26 1 403,12 2 260,06 1 083,64 6 623,27 321,25. 122,27 119,74 1 224,74 31 1 986,43 50 067,96 360,84 26 791,67 31 964,91 1.250 Fennel 0709 90 50 a) b) c) 73,55 428,08 627,47 1 010,69 484,60 2 961,89 143,66 54,68 53,55 547,70 139 518,47 22 390,09 1 61 ,36 11 981,07 14 294,52 1.270 Sweet potatoes , whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 56,06 326,29 478,26 770.35 369.36 2 257,56 109,50 41,67 40,81 417,46 106 341,34 17 065,79 122,99 9 132,01 10 895,32 2.10 Chestnuts (Castanea spp.J^ fresh ex 0802 40 00 a) b) c) 180,27 1 049,22 1 537,92 2 477,18 1 187,74 7 259,55 352,1 1 134,01 131,24 1 342,39 341 957,77 54 877,79 395,50 29 365,44 35 035,65 2.30 Pineapples , fresh ex 0804 30 00 a) b) c) 55,53 323,20 473,74 763,07 365,87 2 236,22 108,46 41,28 40,43 413,51 105 335,97 16 904,44 121,83 9 045,67 10 792,31 No L 20/ 18 EN Official Journal of the European Communities 23 . 1 . 97 Description Amount of unit values per 100 kg Code l a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP \ 2.40 Avocados, fresh a) 85,96 1 181,22 167,90 640,1 1 26 167,94 14 002,63 ex 0804 40 90 b) 500,31 566,36 63,90 163 059,24 188,59 16 706,41 ex 0804 40 20 c) 733,34 3 461,64 62,58 I ex 0804 40 95 UI I 2.50 Guavas and mangoes, fresh a) 107,91 1 482,85 210,78 803,56 32 849,96 17 578,22 ex 0804 50 00 b) 628,07 710,98 80,22 204 696,64 236,75 20 972,42 I c) 920,60 4 345,58 78,56 2.60 Sweet oranges , fresh : I 2.60.1  Sanguines and semi-sanguines a)       0805 10 42 b)       0805 10 51 c)    I 0805 10 37 I l 2.60.2  Navels , navelines , navelates , salustianas, \ I vernas, Valencia lates , Maltese, shamou \ I tis , ovalis, trovita and hamlins a)       0805 10 44 b)       0805 10 55 c)    I \ 0805 10 38 I l I l 2.60.3  Others a) 0805 10 39 b)       0805 10 46 c)    I || 0805 10 59 LiI I 2.70 Mandarins (including tangerines and satsu I mas), fresh ; clementines , wilkings and simi III III l lar citrus hybrids , fresh: l l 2.70.1  Clementines a)       0805 20 21 b) c)    I 2.70.2  Monreales and satsumas a) I 0805 20 23 b) c)    I 2.70.3  Mandarines and wilkings a) I I 0805 20 25 b) c)    I 2.70.4  Tangerines and others a) I I ex 0805 20 27 b)       ex 0805 20 29 c) 2.85 Limes (Citrus aurantifolia), fresh a) 178,12 2 447,64 347,91 1 326,38 54 223,29 29 015,21 ex 0805 30 90 b) 1 036,71 1 173,57 132,41 337 879,39 390,78 34 617,80 \ c) 1 519,58 7 172,96 129,68IIli 23 . 1 . 97 EN Official Journal of the European Communities No L 20/ 19 I Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh:  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 39,16 227,92 334,08 538,12 258,01 1 576,99 76,49 29,11 28,51 291,61 74 283,39 11 921,09 85,91 6 379,05 7 610,79 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 42,92 249,81 366,1 6 589,79 282,78 1 728,41 83,83 31,91 31,25 319,61 81 415,81 13 065,71 94,16 6 991,54 8 341,54 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 217,69 1 267,02 1 857,15 2 991,39 1 434,28 8 766,46 425,21 161,83 158,49 1 621,05 412 940,51 66 269,19 477,60 35 461,05 42 308,27 2.110 Water melons 0807 11 00 a) b) c) 44,28 257,72 377,76 608,47 291,75 1 783,17 86,49 32,92 32,24 329,73 83 995,62 13 479,72 97,15 7 213,08 8 605,86 2.120 Melons (other than water melons): I I 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 63,49 369,53 541,65 872,45 418,31 2 556,77 124,01 47,20 46,22 472,78 120 435,45 19 327,63 139,29 10 342,33 12 339,34 2.120.2  other ex 0807 19 00 a) b) c) 174,32 1 014,59 1 487,16 2 395,42 1 148,53 7 019,94 340,49 129,59 126,91 1 298,09 330 671,09 53 066,49 382,45 28 396,21 33 879,27 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)      2.140.2 Other ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 163,41 951,09 1 394,08 2 245,50 1 076,65 6 580,59 319,18 121,48 118,97 1 216,85 309 975,70 49 745,27 358,51 26 619,00 31 758,90 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 296,30 1 724,55 2 527,79 4 071,61 1 952,22 11 932,12 578,75 220,27 215,72 2 206,42 562 057,40 90 199,65 650,06 48 266,38 57 586,20 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 121,74 708,56 1 038,59 1 672,89 802,10 4 902,52 237,79 90,50 88,63 906,55 230 931,04 37 060,09 267,09 19 831,08 23 660,29 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 116,04 675,39 989,96 1 594,56 764,55 4 672,98 226,66 86,26 84,48 864,10 220 118,60 35 324,90 254,58 18 902,57 22 552,49 No L 20/20 [ ENI Official Journal of the European Communities 23 . 1 . 97 I Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP 2.190 Plums a) 211,27 2 903,17 412,67 1 573,24 64 314,81 34 415,25 0809 40 10 b) 1 229,65 1 391,98 157,06 400 762,29 463,51 41 060,54 0809 40 40 c) 1 802,38 8 507,93 153,81 l 2.200 Strawberries a) 426,39 5 859,24 832,85 3 175,15 129 801,64 69 457,65 0810 10 10 b) 2 481,71 2 809,33 316,98 808 827,72 935,47 82 869,32 0810 10 05 c) 3 637,61 17 170,90 310,43 I \\ 0810 10 80 []l l 2.205 Raspberries a) 1 580,02 21 711,84 3 086,19 1 1 765,75 480 989,69 257 380,52 0810 20 10 b) 9 196,17 10 410,20 1 174,59 2 997 171,54 3 466,47 307 078,47 | | c) 13 479,45 63 628,04 1 150,31 l 2.210 Fruit of the species Vaccinium myrtillus a) 1 048,89 14 413,32 2 048,75 7 810,64 319 303,09 170 861,03 0810 40 30 b) 6 104,84 6 910,77 779,74 1 989 660,42 2 301,20 203 852,82 l c) 8 948,28 42 239,22 763,63 l 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 53,50 735,17 104,50 398,39 16 286,47 8 714,99 0810 50 10 b) 311,39 352,49 39,77 101 485,22 117,38 10 397,78 l 0810 50 20 c) 456,42 2 154,47 38,95 I \ 0810 50 30 Ell l I 2.230 Pomegranates a) 112,06 1 539,87 218,88 834,46 34 113,31 18 254,24 ex 0810 90 85 b) 652,22 738,32 83,31 212 568,86 245,85 21 778,97 c) 956,01 4 512,70 81,58 l 2.240 Khakis (including sharon fruit) a) 83,07 1 141,51 162,26 618,59 25 288,17 13 531,85 ex 0810 90 85 b) 483,49 547,32 61,75 157 577,14 182,25 16 144,74 c) 708,69 3 345,26 60,48 l 2.250 Lychees a) 126,17 1 733,77 246,44 939,53 38 408,67 20 552,71 ex 0810 90 30 b) 734,35 831,29 93,79 239 334,40 276,81 24 521,27 l c) 1 076,38 5 080,92 91,86 l